Citation Nr: 0008585	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  94-01 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to payment of or reimbursement for the costs of 
unauthorized treatment at the Strong Memorial Hospital in 
Rochester, New York, on March 4, 1992



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from July 1974 to February 
1977.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1992 decision of the VA Medical Center 
(VAMC) in Buffalo, New York, that denied payment of the 
unauthorized medical treatment of the veteran at the Strong 
Memorial Hospital in Rochester, New York, on March 4, 1992.  
In January 1997, the Board remanded the case to the Buffalo 
RO for additional development.



FINDINGS OF FACT

1.  Service connection is in effect for somatization disorder 
with conversion disorder, rated 50 percent; chondromalacia of 
the right patella, rated 10 percent; and chondromalacia of 
the left patella, rated 10 percent.

2.  The veteran received private hospital treatment on March 
4, 1992, that was not authorized by VA.

3.  The veteran's unauthorized hospital treatment on March 4, 
1992, was not for an emergent situation.



CONCLUSION OF LAW

Not all the criteria for VA payment of or reimbursement for 
the costs of the veteran's unauthorized treatment on March 4, 
1992, are met.  38 U.S.C.A. § 1712 (West 1991); 38 C.F.R. 
§ 17.120, previously 17.80, reclassified as of May 3, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for payment of or reimbursement for the 
cost of his treatment at the Strong Memorial Hospital in 
Rochester, New York, on March 4, 1992, is well grounded, 
meaning it is plausible.  The Board finds that all relevant 
evidence has been obtained with regard to the claim and that 
no further assistance to the veteran is required to comply 
with VA's duty to assist him.  38 U.S.C.A. § 5107(a) (West 
1991).

A review of the record shows that service connection is in 
effect for somatization disorder with conversion disorder, 
rated 50 percent; chondromalacia of the right patella, rated 
10 percent; and chondromalacia of the left patella, rated 
10 percent.  The combined rating for the veteran's service-
connected disabilities is 60 percent.


To be entitled to payment or reimbursement of the expenses of 
hospital care and other medical services not previously 
authorized by VA, the following must be shown:
(a)	The care or services were rendered 
for (1) an adjudicated service-connected 
disability or (2) for non-service-
connected disability associated with and 
held to be aggravating an adjudicated 
service-connected disability or (3) for 
any disability of a veteran who has a 
total disability permanent in nature 
resulting from a service-connected 
disability or (4) for any illness, injury 
or dental condition d 
disabilities) and who is medically 
determined to be in need of hospital care 
or medical services for any of the 
reasons enumerated in 38 C.F.R. 
§ 17.48(j), and
(b) 	The care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health, and

(c)	VA or other Federal facilities were not 
feasibly available, and an attempt to use them 
beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, 
sound, wise or practicable, or treatment had been 
or would have been refused.  38 U.S.C.A. § 1728 
(West 1991); 38 C.F.R. § 17.120 (previously 17.80, 
reclassified as of May 13, 1996).

VA reports of the veteran's outpatient treatment in 1992 show 
that he was seen in January 1992 for a recurring infection in 
the chest wall.  The veteran reported that he felt like he 
was having a heart attack when he had the pain.  It was noted 
that he had chondritis.

Private medical reports show that the veteran was seen at the 
Strong Memorial Hospital in Rochester, New York, on March 4, 
1992, for complaints of shortness of breath, right-side chest 
pain, and mild nausea.  The assessment was chest pain 
secondary to costochondritis, no suggestion of MI (myocardial 
infarction).

In an August 1998 report, a VA physician noted that the 
records concerning the veteran's treatment on March 4, 1992, 
at the Strong Memorial Hospital were reviewed, and he 
concluded that the evidence indicated the diagnosis of 
costochondritis was not a medical emergency, and that delay 
in treatment would not have had an impact on the veteran's 
life or health.  It was also noted that the veteran had been 
previously diagnosed with this condition and would have had 
some familiarity with the symptoms of it.

Statements from the veteran are to the effect that has 
service-connected disabilities rated as 60 percent disabling 
that warrant unauthorized medical treatment; that his 
condition requiring treatment at the Strong Memorial Hospital 
on March 4, 1992, was an emergent situation; and that the 
emergency condition occurred around midnight and VA or 
Federal medical facilities were not readily available.  The 
record shows that the veteran was not authorized treatment 
for his care at the Strong Memorial Hospital on March 4, 
1992.  In order to received payment of or reimbursement for 
the cost of such treatment, there must be prior 
authorization, or an emergency in which VA or Federal 
facilities are not feasibly available.  38 C.F.R. §§ 17.52, 
17.53, and 17.54 (1999).  In this case, the evidence reveals 
that the veteran did not have authorization for his treatment 
at the Strong Medical Hospital on March 4, 1992, and, as 
noted below, his condition was not emergent at that time.  
Under the circumstances, there is no need to determine 
whether a VA or Federal medical facility was feasibly 
available to the veteran for his medical treatment on March 
4, 1992.

The veteran maintains that his medical condition on March 4, 
1992, required urgent or emergency care, but this lay 
evidence is not sufficient to show the presence of a medical 
emergency at that time.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The August 1998 VA medical report shows that a 
VA physician reviewed the records concerning the veteran's 
treatment on March 4, 1992, at the Strong Memorial Hospital, 
and that he concluded the veteran's condition was not 
emergent.  There is no medical evidence in the veteran's 
claims folder to rebut the conclusion in this VA report.

Since there is no medical evidence showing that there was a 
medical emergency requiring the veteran's treatment at the 
Strong Memorial Hospital on March 4, 1992, all the criteria 
of 38 U.S.C.A. § 1728 for payment of or reimbursement for the 
cost of the veteran's unauthorized medical treatment at that 
time are not met.  The preponderance of the evidence is 
against the claim, and it is denied.  Since the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Payment of or reimbursement for the cost of unauthorized 
medical treatment at the Strong Memorial Hospital on March 4, 
1992, is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


